Title: From Alexander Hamilton to Robert Purviance, 29 January 1795
From: Hamilton, Alexander
To: Purviance, Robert


Sir,
Treasury DepartmentJanuary 29th. 1795
Your letter of the 10th. instant with its inclosures has been duly received.

I have to request that you will continue to suspend untill further orders the prosecution of Mr. Messoniers Bond provided he pays the duty on all such part, if any, as was not re-exported. The same conduct is to be observed towards others in a similar situation.
In the clause you quote the word “except” after the word “duties” has by mistake been omitted. It stands so however in the Copy on file in this office and if not in the originial forwarded to you will account for your embarrassment on the occasion.
If an extension of credit has been allowed by your Predecessor, except upon articles re-exported, it was an error which at present can only be regretted, and it is instantly to be rectified by prosecution of the Bonds of the Delinquents & refusal of future credit. Punctuality in this particular is so essential to the due course of this Department, that delay in an Officer to enforce it cannot but be considered as a Neglect admitting of no excuse and decisive in its consequence.
I am with consideration   Sir   Your Most Obedt. Servt.

Alexander Hamilton
Robert Purviance EsquireCollector of Baltimore

